Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.
Allowable Subject Matter
The indicated allowability of claims 1 (claim 1 was objected to as claim 4 in the Office Action of 04/27/2022), 2, 5-11, 14-18, 21 and 24 are withdrawn in view of the newly discovered reference(s) to DE 4124605 to Schneider.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-9, 11, 14, 15, 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider DE 4124605 in view of Searey 2017/0356172. Schneider discloses: A passive water-and-energy saving washing unit (as shown in figure 1) comprising: 
a first washing sub-assembly (62) comprising a water heater (71) for heating water (from fresh water source 6) for the first water reservoir; and a first spout (81), in fluid communication with the first water reservoir for receiving fresh water from the first water reservoir and providing washing water to the body part; 
a second washing sub-assembly (5, 51), comprising a second, grey water reservoir (2) for collecting discharged water and isolating the discharged water from at least the fresh water reservoir of the first washing sub-assembly (as seen in figure 1, the fresh water from 6 to 81 is isolated from the grey water from 1, 11, 2 to 82); a second spout (82) in fluid communication with the second, grey water reservoir (2) for receiving grey water from the grey water reservoir and providing grey water to the body part; and a water pump (3) for pumping the grey water from the second, grey water reservoir to the second spout; 
and further comprising a first control mechanism for controlling the fresh water flow between the first, fresh water reservoir and the first spout (91, 92, 61), and a second control mechanism for controlling the grey water flow between the second, grey water reservoir and the second spout (9, 92-95), with the assistance of the pump (3) once the second water reservoir has collected a predetermined volume of grey water therein (as measured by 23):
substantially as claimed but does not disclose the first washing sub-assembly (62) to comprise a first, fresh water reservoir, for holding a predetermined volume of fresh water for washing at least part of a body. However, Searey teaches another shower washing unit having a first, fresh water reservoir, for holding a predetermined volume of fresh water (12, 18 or 104) for the purpose of utilizing the shower or washing unit in a remote location or on a mobile vehicle, or heating a larger quantity of fresh water in a heating tank. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the washing unit of Schneider with a first, fresh water reservoir as, for example, taught by Searey in order to utilize the shower or washing unit in a remote location or on a mobile vehicle, or to heat a larger quantity of fresh water in a heating tank.
Regarding claim 2, Schneider discloses a human shower as described in the Description with a first shower head (81), and a separate second shower head (82).
Regarding claims 5 and 11, Schneider discloses in the paragraphs of the description describing the operation of the system with respect to figures 2 to 7, automatically alternating flow by closing fresh water valve 61 when the grey water reaches sensor 23, which functions with valve 61 as a first control mechanism in claim 11, wherein 23 will also initiate grey water flow after closing 61 as claimed.
 Regarding claims 6-8, Schneider discloses manually controlling the system as claimed with controls 9, 91-95.
Regarding claims 9 and 18, Schneider discloses the fresh water inlet 6 and heater 71 to be elevated as claimed wherein water can flow through 81 by gravity, and Searey teaches the use of a third reservoir for fresh water as are either of 12 or 18.
Claims 14 and 15 include functional language which is relative wherein since Schneider discloses a shower the fresh water initially filled in heater 71 must necessarily be heated prior to washing only and inasmuch as Schneider discloses a functional recirculation system as disclosed the system will be designed with heat retention and an attempt to avoid water pockets which will allow the heated water to become cold. Applicant is claiming the intentions of the inventor and not any physical limitations.
Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use reservoir volumes for the tanks of Schneider and Searey that encompassed a typical amount of water used in a shower as claimed.
Regarding claim 24, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the washing unit of claim 1 could be described as a kit, or advertised or sold as a kit.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider DE 4124605 in view of Searey 2017/0356172 as applied to claim 1 above and further in view of Mahdjoubi Namin 2018/0201516. Schneider discloses: A passive water-and-energy saving washing unit (as shown in figure 1) substantially as claimed but does not disclose a water quality sensor and filter. However, Namin teaches another shower washing unit having a water quality sensor 3 and filter 5, 6 for the purpose of ensuring the quality of the grey water. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the washing unit of Schneider with a water quality sensor and filter as, for example, taught by Namin in order to ensure the quality of the grey water.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-9, 11, 14, 15, 17, 18, 21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754